977 F.2d 575
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Johnny B. WASHINGTON, Defendant-Appellant.
No. 92-5056.
United States Court of Appeals,Fourth Circuit.
Submitted July 13, 1992.Decided October 2, 1992.Opinion Ordered Withdrawn Oct. 15, 1992.Superseding Opinion filed Oct. 29, 1992.

1
SEE 978 F.2D 1257.